Citation Nr: 1218035	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  12-08 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1944 to June 1946, including service in World War II.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1. The evidence regarding whether the Veteran's tinnitus had its onset in service is in relative equipoise.

2. The competent evidence indicates that the Veteran's bilateral hearing loss had its onset in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2011).

2. The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for tinnitus and bilateral hearing loss disability, which constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Laws Governing Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).

In addition to the above, for certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a prescribed period following discharge from service; the presumptive period for organic diseases of the nervous system is one year.  38 C.F.R. §§ 3.307, 3.309(a) (2011).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 
Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Tinnitus

The Veteran asserts that he suffers recurrent tinnitus as the result of noise exposure during service, specifically during World War II.  He reports that his duty assignments during general quarters in the Navy included manning the 20 mm gun, the firing of which left him with ringing in his ears.  He stated that he was not provided any hearing protection and that when he reported his symptoms he was advised that they were normal and would subside, and that to lessen future acoustic trauma he should keep his mouth open during the firing of the guns.  He also had difficulty hearing after the firing of the 3 inch 50 gun, mounted above the mess hall, which made a "deafening" concussion for those in the mess hall at the time.  In a written statement submitted in March 2011, he said the ringing in his ears has never gone away and has caused him problems hearing in large gatherings and one-on-one conversations ever since.  

On audiometric evaluation in October 2004 and otolaryngology evaluation in May 2011, the Veteran reported long-standing bilateral tinnitus, in the form of high-pitched ringing in his ears.  The otolaryngologist in May 2011 also noted the Veteran's reports that the ringing in his ears started in service after loud noise exposure. 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be granted. 

While the record does not reflect any medical diagnosis of tinnitus either during the Veteran's period of service or prior to the July 2004, the Veteran is competent to report matters within his own personal knowledge, including a continuity of ringing in his ears from the time of his service to the present.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, the record reflects competent evidence of a current tinnitus disability that began during the Veteran's period of service. 

The Board notes that the service treatment records reflect no complaints of, or findings pertinent to, tinnitus; however, the evaluation of the Veteran's hearing at service separation and in the Navy Reserve was based on the whispered voice test, with no additional examination or discussion of symptomatology noted.  The Board also notes that the record contains no post-service documentation of any complaints or findings of ringing in the ears prior to the Veteran's evaluation and treatment for hearing loss and tinnitus in July 2004, some 60 years after his separation from service.  

However, while service treatment records reflect no reports of tinnitus or ringing in the ears, there is no indication in these records, or any post-service treatment records, that the Veteran ever denied tinnitus or a history of tinnitus, or that the Veteran gave any history of tinnitus inconsistent with his written statements submitted in this claim.  In this regard, the Board notes that a lack of documentation of a disability alone is not sufficient to show that such disability does not exist; such lack of documentation must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

In this instance, while there is no medical opinion which explicitly links the Veteran's tinnitus to his noise exposure in service, there is likewise no medical opinion which refutes such a link.  Moreover, as explained below, there is medical evidence linking the Veteran's current hearing loss disability to his noise exposure in service.  In light of the Veteran's lay statements regarding the onset of tinnitus in service and continuity of symptomatology since service, the evidence is at least in equipoise with regard to this issue.  As such, the Veteran must be afforded the benefit of the doubt and service connection for tinnitus is appropriate.   38 U.S.C.A. § 5107(b).

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

In this case, the Veteran asserts that he suffers current bilateral hearing loss as the result of noise exposure during service.  As noted above, the Veteran reported that during World War II, when he stood general quarters he was assigned to the 20 mm gun; no hearing protection was provided.  Firing of the gun caused him to experience difficulty hearing and ringing in his ears for some time afterward; he was advised that this would subside and he should open his mouth during firing to lessen the acoustic trauma.  He also experienced hearing loss following the firing of the 3 inch 50 gun during meal times in preparation for the invasion of Japan, as this was mounted directly above the mess hall and caused a "deafening" concussion.  The Board finds no reason to doubt the credibility of the Veteran's statements regarding his noise exposure.

At service separation in 1946 and on periodic examination for Navy Reserve duty in 1950, the Veteran's hearing was tested and found to be normal using the whispered voice test.  Notably, whispered voice testing was general in nature and did not include pure tone threshold measurements.

The first evidence of audiometric testing of the Veteran's hearing in 2004 showed that the Veteran had sensorineural hearing loss.  His pure tone thresholds at the 500, 1,000, 2,000, 3,000, and 4,000 Hertz levels were 40, 45, 45, 50, and 60 in the right ear, 40, 45, 45, 60, and 60 in the left ear.  Speech recognition testing was performed, but it is unclear whether the Maryland CNC test was used.  Audiometric testing in 2009 showed similar results, with pure tone readings of 45, 35, 45, 50, and 55 in the right ear and 45, 25, 45, 55, and 55 in the left ear.   The audiologist noted moderate to severe sensorineural hearing loss.  Again, the speech recognition test results did not indicate if the Maryland CNC test was used.

Based on the audiometric testing results above, the existence of a bilateral hearing loss disability, as defined by 38 U.S.C.A. § 3.385 is established.  Although speech recognition test results using the Maryland CNC test are not shown, the pure tone thresholds themselves are sufficient to demonstrate a hearing loss disability.  As the Board accepts the Veteran's statements regarding his noise exposure in service as credible, and as a bilateral hearing loss disability is shown, the remaining question is whether the current disability is the result of the events in service.

The Veteran has submitted a report of examination and opinion by an otolaryngologist which supports his claim of service connection.  The physician noted the Veteran's history of gradual onset of hearing loss in service during World War II, over 60 years before, and his exposure to gun noise while stationed aboard ship, with no hearing protection provided.  The physician also noted a lack of history of ear infection, surgery, ototoxic medications, post-service noise exposure, or family history of hearing loss.  The physician observed that hearing loss was first diagnosed in 2004, with hearing aids provided at that time, and he reviewed the copies of the audiograms.  It was the opinion of the otolaryngologist, based on the history provided by the Veteran, that hearing loss most likely began in service with the exposure to loud noise.  There is no contradictory medical opinion of record. 

Based on the inherent consistency of the Veteran's statements and the fact that the history he provided satisfied the only medical expert offering an opinion, there is no basis in the record for denying the Veteran's claim of service connection for bilateral hearing loss disability.  Any remaining uncertainty with regard to the propriety of service connection is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for tinnitus is granted, subject to the laws and provisions governing the award of monetary benefits.

Entitlement to service connection for bilateral hearing loss disability is granted, subject to the laws and provisions governing the award of monetary benefits.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


